Citation Nr: 1739395	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  96-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder to include as secondary to a service-connected psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in part denied service connection for a low back disorder.

The Board initially denied the claim of entitlement to service connection for a low back condition in a February 2000 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2000 Order, the decision was vacated, pursuant to a Joint Motion for Remand (JMR) which found that the Board failed to provide an adequate reasons and bases.  Subsequent to further development, the Board denied the claim again in a January 2006 decision.  The Veteran again appealed the Board decision to the Court which vacated the decision pursuant to a JMR in January 2008. 

Subsequent to further development, the Board denied the claim in a March 2014 decision.  The Veteran appealed the Board decision to the Court.  In an April 2015 Memorandum Decision, the Court vacated the decision and found that the Board provided inadequate reasons and bases.

The matter was remanded most recently in December 2015, May 2016, and April 2017 for additional development.  The matter has since returned to the Board.


FINDINGS OF FACT

1.  The Veteran was treated for low back complaints during service, but other than anxiety-related musculoskeletal complaints, no chronic low back disorder was ultimately found. 

2.  A chronic low back disorder, diagnosed as degenerative disc disease (DDD) of the lumbar spine, was first noted many years after service and is not etiologically related to his in-service back complaints.

3.  The Veteran's single service-connected disability is a chronic psychoneurotic anxiety reaction, which has not caused or aggravated the claimed low back disorder.  


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 2017 statement from the Veteran's representative indicated that findings of a prior VA examination and medical opinion were inadequate because they did not fully address the Veteran's service-connected psychiatric condition in relation to the claimed low back disability.  However addendum medical opinions were obtained; the representative's subsequent August 2017 brief does not identify any inadequacies in these opinions.  

The May 2016 and April 2017 Board remands indicated that when offering an opinion the VA examiner should consider July 1995 and August 1999 VA mental disorder opinions that the Veteran's low back symptoms might represent a conversion disorder and that the Veteran had a neurotic skeletal disorder consistent with chronic psychoneurotic anxiety reaction.  To the extent these examination reports were not explicitly considered by future examiners, the Board finds that additional remand is not necessary as the requirements of the remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  An opinion has been obtained regarding whether the Veteran has a back disability caused or aggravated by the service-connected psychiatric disorder, which was the ultimate purpose of the remands.  The 1995 and 1999 VA examination reports reflect psychiatric diagnoses for the Veteran's reported symptoms and do not suggest that a physical back disability was present during the examinations or in any way related to the diagnosed psychiatric disorder, which the Board notes is already service-connected.  Thus, an in-depth discussion of the 1995 and 1999 VA examination reports by the more recent VA examiners is not necessary for an opinion to be adequate.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran has been diagnosed with lumbar strain, lumbar stenosis, and degenerative disc disease (DDD) of the lumbar spine during the appellate period; he claims service connection for a low back disability.  He has asserted several theories as to why service connection is warranted.  Initially he asserted that his current low back disorder was manifest during service.  He has also specifically asserted that his current back disorder is the result of an in-service injury in which a 55-gallon fuel barrel fell and struck him in the back or a fuel hose came loose from the drum and struck him in the back.  Most recently he has asserted a claim for service connection on a secondary basis; claiming that his service-connected psychiatric disorder is the cause of, or aggravates, his back disorder.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

By way of history, the Veteran's service treatment records indicate that he reported with low back pain on several occasions with findings and diagnoses that included mixed-type apophyseal articulations at L5-S1 in November 1970; low back pain in November 1970, February 1971, November 1971, December 1971, January 1972, and February 1972; and chronic low back strain in March 1972.  In December 1971, it was recommended that the Veteran be cross-trained into a career field where he would not be required to actively use his back.  

Further, when hospitalized for a period of 19 days in January 1972 for groin pain and back pain, he was diagnosed with low back pain of unknown etiology and received physio-therapy.  A report made in February 1972 noted a one-year history of low back pain and indicated that the January 1972 hospital orthopedic evaluation was chronic low back strain with prescribed "Williams exercises, Darvon and Valium as needed for pain relief."  In March 1972, the Veteran was found to have chronic back strain.  However a February 1972 medical record entry shows that the Veteran's supervisor at his duty station, the motor pool, was contacted.  The supervisor described the Veteran as "worthless in his job.  Minimal tasks bring on his back pain or other complaints."  The supervisor noted that the heaviest work the Veteran did was pulling a refueling hose and that he suspected that the Veteran wanted to get out of the service.  The impression was that the Veteran was malingering.  After a March 1972 psychiatric evaluation, he was diagnosed with passive aggressive personality. 

In February 1972, a separation examination was conducted.  On his report of medical history he reported a large number of medical problems, including back pain.  However clinical evaluation of all systems, including the spine, was normal, with no abnormities noted by the examining physician.  

Shortly after separation from service, the Veteran underwent a VA examination in June 1972 and while he complained of low back pain, no orthopedic disease of the back was found.  After a psychiatric evaluation, he was diagnosed with chronic psychoneurotic anxiety reaction with psychophysiological musculoskeletal components. 

In a September 1972 rating action, the RO granted service connection for chronic psychoneurotic anxiety reaction with psychophysiological musculoskeletal components, including back complaints. 

Private medical records reflect treatment from June 1989 to June 1993 for complaints of low back pain with an impression of low back pain secondary to muscle spasms noted in April 1993.  A history of low back pain since an April 1991 work-related injury was also reported during this treatment. 

VA outpatient reports document several complaints of low back pain.  He was diagnosed with chronic low back pain in March 1994.  Records from June 1994 to June 1995 also note ongoing reports of low back pain.  X-rays of the lumbosacral spine were reported to be normal during this period.  Following a VA examination in July 1995, the Veteran was diagnosed with lumbar strain with associated muscle spasms.  X-rays were normal.  During subsequent VA outpatient treatment, reports of low back pain continued.  X-rays taken in January 1999 indicated minimal narrowing at L5-S1 disc space. 

During a VA orthopedic examination conducted in October 2001, the Veteran reported that he originally injured his low back while fueling aircraft in the service, and he indicated that he had been extensively treated for this problem prior to separation.  The Veteran was noted to have sustained three separate back injuries as a civilian.  Magnetic resonance imaging (MRI) indicated left paramedian disc herniation at the L4-5 level with central canal stenosis and pressure effect on the left fifth lumbar nerve root.  After the evaluation, the impression was DDD of the lumbar spine.  The examiner opined that the Veteran's low back disability was most likely the result of injuries sustained after service and was not the direct result of a condition which existed during service. 

A September 2004 VA examination report, with a June 2005 addendum, as well as VA examination reports from May 2011 and June 2012 (with addendum), were found to be inadequate to address the question of etiology.  The Board recognizes the September 2004 opinion supported the claim; however, this opinion was changed by the examiner in the June 2005 addendum and the examiner ultimately provided a negative opinion.  To the extent the VA examiner's opinion may have changed due to an inaccurate understanding of the service records, the Board still finds the initial supporting opinion to be of no probative weight as it was based on an inaccurate premise.  Specifically, the examiner was under the impression that the Veteran's final diagnosis during service "was apparently chronic low back strain."  This is not the case.  The Veteran had a normal evaluation of the back in February 1972 in connection with his separation from the military.  Chronic low back strain had been noted and the Veteran was afforded a consultation with a physician in March 1972.  The consultation request listed the provisional diagnosis as malingering.  The physician performing the consultation determined the correct diagnosis was passive-aggressive personality disorder.  Other entries in the service treatment records also note no back pathology.  

An additional VA examination was conducted in May 2013 to address the etiology of the Veteran's low back disorder.  The examiner noted that the Veteran had been diagnosed with DDD of the lower back, and he opined that the Veteran's low back disorder was less likely than not incurred in or caused by the claimed in-service injury.  Importantly, he noted that the Veteran described an injury during service that was not memorialized in the claims file (despite numerous interactions with medical clinics and providers during service).  However the opinion was also supported by the facts that:  the back pains were evaluated on two separate occasions by separate orthopedists, both private and at Andrews AFB and were found to be unrelated to orthopedic conditions; the Veteran was examined by a psychiatrist and his back pains were attributed to an anxiety-related condition; x-rays showed no significant abnormality for a cause or explanation of back pain; and, there was no report of "weakness of the back" or some other condition.

Per the April 2015 Memorandum Decision of the Court, the Board failed to independently determine the credibility of the Veteran's assertion that he was injured in service when a fuel drum fell on him.  As such, the Court found that the Board erred by failing to discuss whether the May 2013 VA examination report was based on an accurate factual premise.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Here, while the Veteran may lack the competency to provide an etiological assessment pertaining to a complex medical diagnosis, he is certainly competent to report that a fuel drum landed on his back, causing pain in his lumbar spine.  Of note, in some reports the Veteran states that a fuel hose came loose from the drum and struck him in the back.  

After review of the record the Board finds the Veteran's assertions of this actual in-service injury to lack credibility.  There are an extraordinarily large number of service treatment records showing that the Veteran sought treatment for complaints of low back pain but none indicate that specific reported injury.  Given the number of complaints the Board would expect that potential causes such as injury would be noted along with the complaints, yet the more recently reported injury is not listed in the service treatment records.  Moreover, the service treatment records that do refer to the Veteran's duties during service refer to general lifting and moving of fuel hoses; while a lifting injury is possible, the supervisor's statement in February 1972 seems to indicate that the hoses were not particularly heavy.  At his June 1972 VA examination the Veteran did not report any history of an injury to the back, which contradicts his more recent statements.  The Board finds the Veteran's reports of the in-service injury in connection with his current claim for benefits to not be credible and that the May 2013 VA medical opinion was based on the correct factual premise that the injury did not occur.  

In February 2016 a VA examination of the Veteran was conducted.  Examination confirmed diagnoses of lumbar strain dating from 1993 and intervertebral disc herniation at L4-L5 dating from 2001.  The examiner's medical opinion was that the claimed low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner specifically considered the Veteran's reports of back pain, and treatment therefor, during service, and also noted that his back pain was related to malingering and that there was no functional back disorder identified on evaluations during service, or exit examination, and that the only confirmed physical findings related to that back were diagnosed after two decades of post-service manual labor employment and a documented 1991 on-the-job injury.  The examiner further indicated that even if there was back strain during service is was not severe enough to result in the present back disabilities because x-ray examination reports in 1972 revealed normal findings and there was a temporal gap of almost two decades.  The medical opinion provided is supported by an accurate account of the Veteran's history and a clear rationale; thus, it is afforded high probative value.  

In September 2016, the examiner provided an additional medical opinion which further clarified that the Veteran's current low back disorders were consistent with age related changes and his post-service history of manual labor.  In a July 2017 medical opinion, the examiner also specifically stated that the current low back disorders were not caused or aggravated by the Veteran's service-connected psychiatric disorder, noting that she was unable to locate any peer-reviewed studies that support the concept that a psychiatric disorder would cause or aggravate a lumbar spine disability.  Again the examiner indicated that the Veteran currently had physical disorders of the low back which were age related or the result of post-service manual labor employment.  

A November 2016 medical opinion from a private chiropractor was submitted.  This opinion specifically states that the Veteran's current low back disorders are consistent with advanced degeneration that has continued to develop over years and stems from his time in basic training since he has had continued pain in the lumbar spine since that time.  This medical opinion lacks probative value because it is based on incomplete facts.  While the Veteran was treated for complaints of low back pain during service, there are actual physical findings which show a normal spine during and shortly after service, including x-ray examination reports.  Also this report does not account for the documented post-service low back injury in 1991, or the fact that documented physical findings related to the low back date from that point to the present.  The opinion also does not account for the evidence suggesting that the back complaints historically were part of a diagnosed psychiatric disorder.  The chiropractor further admitted that the Veteran's imaging results had not been reviewed.  

While competent evidence indicates that the Veteran has a current diagnosis of DDD of the lumbar spine, no probative medical evidence links a current disorder to service or the Veteran's service-connected psychiatric disability.  In fact, the evidence points to a post-service injury in 1991, and/or his post-service employment as the causative factor for the current low back disorder.  Moreover, all of the probative medical opinions of record indicate that the low back disability was less likely than not incurred in or caused by the claimed in-service injury or event.  The examiners noted that the Veteran was examined during service by a psychiatrist who attributed back pains to an anxiety-related condition.  Service connection has been established for this psychiatric disorder.  Moreover, X-rays conducted during service and shortly thereafter in 1972 showed no significant abnormality for a cause or explanation of back pain; neither did examination at that time.  The examiners further supported their conclusions by noting that the STRs did not report any weakness of musculature in the lumbar area.  There is also no medical evidence suggesting that the Veteran developed or aggravated physical back disorders as a result of his service-connected psychiatric disorder.  

Other than the statements submitted by the Veteran, his former attorney and his representative that his low back disability was incurred in service, there is no competent and probative evidence to support his claim.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  With regard to a low back disability, including degenerative disc disease, specialized training for a determination as to diagnosis and causation is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau v. Nicholson, 492 F.3d, 1336-77 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board cannot give probative weight to the opinions of the Veteran about the origins of his low back disability because he is not qualified to offer such opinions. 

In sum, the preponderance of the evidence is against a finding that a chronic low back disability was diagnosed during service or for many years thereafter.  The preponderance of the evidence is also against a finding that there is a link between a low back disability and active service or the Veteran's service-connected psychiatric disability.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disorder is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


